724 S.E.2d 527 (2012)
STATE
v.
Eric Anthony MORALES.
No. 412P11-1.
Supreme Court of North Carolina.
April 12, 2012.
M. Alexander Charns, Esq., Durham, for Morales, Eric Anthony.
L. Michael Dodd, Special Deputy Attorney General, for State of N.C.
Peter S. Gilchrist, III, District Attorney, for State of N.C.
The following order has been entered on the motion filed on the 17th of October 2011 by State of NC to Deem State's Response to Petition for Discretionary Review Timely Filed:
"Motion Allowed by order of the Court in conference, this the 12th of April 2012."